Citation Nr: 0307102	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  02-11 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine (claimed as low back injury).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from May 1956 to May 1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
degenerative joint disease, lumbar spine (claimed as a low 
back injury).  

In February 2002, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In December 2002, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge, a 
transcript of which has been associated with the claims file.


FINDING OF FACT

Degenerative joint disease of the lumbar spine is 
attributable to service.  


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine was incurred 
in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 307, 3.309 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.



I.  Factual Background

Service medical records show that in November 1958 the 
veteran was diagnosed and treated for lumbosacral strain.  
His treatment consisted of back exercises.  The April 1960 
separation examination revealed no pertinent abnormalities.  

Private medical records from Spine Care Chiropractic Center 
dated from February 1972 to June 2001 show that the veteran 
received ongoing treatment for his back disability.  

Private medical records from Chapman Chiropractic Center 
dated from March 1990 to August 1996 show that the veteran 
was seen with complaints of back pain.  

A private medical record from Spine Care Chiropractic Center 
dated in June 2001 shows that the veteran had been seen at 
the facility for a variety of spine and/or spine related 
problems since February 1972.  The most prominent complaint 
had been several acute episodes of a chronic recurring low 
back syndrome with bilateral leg pain.  The examiner stated 
that radiographic studies, subjective, and objective findings 
indicated that the veteran suffered from an acute traumatic 
cervico-thoracic and lumbosacral sprain/strain.  

During his February 2002 personal hearing before a Hearing 
Officer at the RO, the veteran testified that his in-service 
back injury happened aboard ship when he was "trying to 
bring the acetylene cylinder down the stairs off of the 
tender ship."  He was told that he had strained his back and 
received pain pills.  He has continued to experience ongoing 
back symptomatology since the incident.  

In a medical statement dated in April 2002 from Spine Care 
Chiropractic Center, JLH, D.C., stated that the veteran first 
injured his spine in the late 1950s while serving in the 
military.  It was noted that his injury occurred while 
lifting and carrying a very heavy welding tank up a flight of 
steps.  Dr. H. stated that in conjunction with his case 
history, the veteran suffered an acute traumatic lumbosacral 
sprain/strain injury that was allowed to heal incorrectly.  
He stated this created a weakness in his spine due to the 
extensive damage done to the capsular joint structures and 
soft tissues surrounding the spine, as his condition grew 
more and more chronic.  He opined that the in-service injury 
was cause of the many spine problems the veteran had suffered 
from since that date.  

The veteran was accorded a VA examination in May 2002.  He 
reported that he sustained an injury to his back when he fell 
down steps while carrying an acetylene trunk up the steps 
during service.  His current symptomatology included pain, 
weakness, fatigue, lack of endurance, and stiffness.  The 
diagnosis was morbid degenerative disc disease of the lumbar 
spine.  The examiner opined that it would be difficult to 
provide a decisive link between the veteran's injury in the 
military and the current degenerative disease of his lumbar 
spine.  He further stated that it was obvious that the 
veteran had degenerative disease of his lumbar spine, however 
the cause of this injury could not be said to be actually due 
to any injury that had not been corroborated in the past 
because upon discharge of the military there was no mention 
of back injury.  

During the veteran's December 2002 Travel Board hearing 
before the undersigned at the RO, he testified that he 
sustained an injury to his back while aboard a destroyer.  He 
stated he was examined without the benefit of x-ray and 
prescribed pain pills.  The veteran also stated he had 
experienced back pain since the incident.  He noted he had 
sought treatment immediately after service, however treatment 
records were not available because the treating physician was 
now deceased.  

III.  Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the fact that the veteran was diagnosed 
and treated for lumbosacral strain in service is undisputed.  
The issue before the Board is whether the current back 
disorder is related to the injury sustained in service.

The evidence that supports the veteran's claim is the opinion 
made by the veteran's treating physician in the April 2002 
medical statement.  There, the physician attributed the 
current back disorder to the veteran's acute traumatic 
lumbosacral strain in service.  On the other hand, there is 
the VA opinion, wherein the examiner stated that the cause of 
the veteran's current back disorder could not be said to be 
actually due to any injury that had not been corroborated in 
the past because upon discharge of the military there was no 
mention of back injury.  Thus, there is a medical opinion 
that supports the veteran's claim and a medical opinion that 
is against the veteran's claim.  The Board finds that it is 
unable to ascribe greater weight to the private opinion, 
which supports the veteran's claim, versus the VA opinion, 
which is against the veteran's claim, and the evidence is 
therefore in equipoise.

As stated above, when the evidence is in relative equipoise 
as to the merits of the issue, then the benefit of the doubt 
in resolving the issue is to be given to the veteran.  38 
C.F.R. § 3.102 (2002); Gilbert, 1 Vet. App. at 55.  
Accordingly, the Board concludes that entitlement to service 
connection for degenerative joint disease of the lumbar spine 
is warranted.  See id.


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted.  



____________________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

